United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1321
                                   ___________

Katharina Holland,                      *
                                        *
              Appellant,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Sam’s Club,                             *
                                        *
              Appellee.                 *
                                   ___________

                             Submitted: January 9, 2007
                                Filed: May 25, 2007
                                 ___________

Before WOLLMAN, RILEY, and SHEPHERD, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

      Katharina Holland (Holland) appeals the district court’s1 order granting Sam’s
Club’s motion for summary judgment on five claims: (1) a hostile work environment
claim under Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C.
§§ 2000e–2000e-17; (2) a hostile work environment claim under the Missouri Human
Rights Act (MHRA), Mo. Rev. Stat. §§ 213.010–213.137; (3) a gender discrimination




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
claim under Title VII; (4) a gender discrimination claim under the MHRA; and (5) a
claim under the Equal Pay Act of 1963, 29 U.S.C. § 206(d).2 We affirm.

I.     BACKGROUND
       Holland began working at Sam’s Club in July 1996, and was transferred to
Independence, Missouri, in approximately October 2001. Holland worked as a forklift
driver in the warehouse from 2002 until June 2003. This dispute concerns the time-
period Holland worked as a forklift driver and Holland’s subsequent transfer.

       On June 3, 2003, after Sam’s Club had previously reprimanded Holland for
hitting and damaging a water pipe while operating a forklift, Holland damaged a
freezer door frame, again while operating the forklift. The next day, Sam’s Club
transferred Holland to the electronics department as a stocker. After working for a
period of time as a stocker in electronics, Holland took medical leave. Upon returning
to work on August 29, 2003, Sam’s Club assigned Holland as a door greeter.
Holland’s hourly wage and other benefits did not decrease due to her changes in
position. On September 30, 2003, Holland was involved in an unfortunate incident
with a customer. The customer filed a written complaint, and on October 6, 2003,
Sam’s Club terminated Holland for gross misconduct.

     On January 2, 2004, Holland filed a charge of discrimination with the Equal
Employment Opportunity Commission (EEOC) and the Missouri Commission on
Human Rights. The EEOC issued Holland a right-to-sue letter, and Holland filed suit.



      2
        The district court also granted summary judgment on a retaliation claim
Holland never alleged in the complaint. Because Holland never alleged a retaliation
claim in the complaint and does not expressly argue a retaliation claim on appeal, the
retaliation claim is not properly before us and we will not consider it. See Fed. R. Civ.
P. 8(a); United States v. Paz, 411 F.3d 906, 910 n.4 (8th Cir. 2005) (stating we will
not consider issues that have been abandoned).

                                          -2-
The district court granted Sam’s Club’s motion for summary judgment on all of
Holland’s claims. This appeal followed.

II.    DISCUSSION
       We review de novo a grant of a motion for summary judgment, viewing the
evidence and drawing all reasonable inferences in the light most favorable to the
nonmoving party and granting the motion only if no genuine issue of material fact
exists and the moving party is entitled to judgment as a matter of law. Libel v.
Adventure Lands of Am., Inc., 482 F.3d 1028, 1033 (8th Cir. 2007).

       A.     Timely Filing a Charge of Discrimination
       Sam’s Club argues Holland’s hostile work environment claims under Title VII
and the MHRA, and her gender discrimination claim under the MHRA are untimely.
Holland must file a charge of discrimination within 300 days of the occurrence under
Title VII and within 180 days under MHRA. See 42 U.S.C. § 2000e-5(e)(1)
(requiring a charge of discrimination to be filed within 300 days of the occurrence of
an alleged unlawful employment practice);3 Mo. Rev. Stat. § 213.075(1) (same except
180 days); see also Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002);
Williams v. Jackson County Dep’t of Corr., 23 F. App’x 619, 620 (8th Cir. 2001) (per
curiam) (unpublished). Because Holland filed her charge of discrimination on January
2, 2004, only those acts occurring within 300 days of January 2, 2004, that is, after
March 8, 2003, are actionable under Title VII, Morgan, 536 U.S. at 114, and only
those acts occurring within 180 days of January 2, 2004, that is, after July 6, 2003, are
actionable under the MHRA. Therefore, because all of the facts constituting
Holland’s alleged hostile work environment claim occurred before March 8, 2003, and
the alleged adverse employment action (Holland’s transfer to the electronics




      3
       The State of Missouri created the Missouri Commission on Human Rights to
hear employment discrimination claims. See Mo. Rev. Stat. § 213.030.

                                          -3-
department)4 occurred on June 4, 2003, these claims are untimely unless the time-
period for filing was tolled.

       Holland argues the district court erred by not applying the continuing violations
doctrine to her hostile work environment claims. See generally Morgan, 536 U.S. at
117 (“Provided that an act contributing to the claim occurs within the filing period,
the entire time period of the hostile environment may be considered by a court for the
purposes of determining liability.”). In the district court proceedings, Holland never
designated the specific facts supporting the application of the continuing violations
doctrine.5 In ruling on a motion for summary judgment, the district court “is not
obligated to wade through and search the entire record for some specific facts which
might support the nonmoving party’s claim,” rather the nonmoving party must
designate the specific genuine issues of material fact that preclude summary judgment.
Pedroza v. Cintas Corp. No. 2, 397 F.3d 1063, 1069 (8th Cir. 2005) (internal quotation
marks omitted). Even though on appeal Holland designated the specific facts
supporting the application of the continuing violations doctrine, Holland waived this
argument by not presenting it to the district court. See Orr v. Wal-Mart Stores, Inc.,
297 F.3d 720, 725 (8th Cir. 2002) (“Ordinarily, we do not consider an argument raised
for the first time on appeal.”). Holland’s hostile work environment claims under Title

      4
       Holland’s counsel stated in a letter to the EEOC, “[Holland] does not claim and
never has claimed that she was discharged from her employment on the basis of her
sex,” and her claim is instead “hostile workplace.” Holland also testified in her
deposition she is not claiming she was fired because of her gender.
      5
       In Holland’s Suggestion in Opposition to Defendant’s Motion for Summary
Judgment, Holland’s continuing violations argument, in its entirety, stated, “there
were many acts, thereafter, and inactions, as well, that were a part of the continuing
pattern of a hostile work environment” and “[t]he entire record must be considered
and that record creates many disputed issues of material fact about the last act of
discrimination, the hostile work environment, and the retaliation claim, precluding
summary judgment on each of those claims.” Such general, conclusory, and cursory
statements are not sufficient.

                                          -4-
VII and the MHRA, and Holland’s gender discrimination claim under the MHRA are
untimely.

       B.     Gender Discrimination under Title VII
       Holland concedes no direct evidence supports her gender discrimination claim.
Thus, we analyze the claim under the McDonnell Douglas Corp. v. Green, 411 U.S.
792 (1973), burden-shifting framework. See Wells v. SCI Mgmt., L.P., 469 F.3d 697,
700 (8th Cir. 2006). To establish a prima facie case of gender discrimination, Holland
must establish (1) she was a member of a protected class, (2) she was qualified for her
job, (3) she suffered an adverse employment action, and (4) there are facts that give
rise to an inference of gender discrimination. Id. The district court concluded
Holland had not established a prima facie case of gender discrimination because
Holland’s transfer to the position of a stocker in the electronics department did not
constitute an adverse employment action. “An adverse employment action is a
tangible change in working conditions that produces a material employment
disadvantage.” Wedow v. City of Kan. City, Mo., 442 F.3d 661, 671 (8th Cir. 2006)
(quotation omitted).

       Because Holland’s transfer from operating a forklift in the warehouse to being
a stocker in electronics involved no change in pay or benefits and only minor changes
in Holland’s working conditions, Holland’s transfer did not constitute an adverse
employment action. See Zhuang v. Datacard Corp., 414 F.3d 849, 854 (8th Cir. 2005)
(stating “a transfer involving only minor changes in working conditions and no
reduction in pay or benefits does not constitute an adverse employment action”)
(alterations omitted). Holland actually received a pay raise within weeks of her




                                         -5-
transfer to the stocker position.6 Holland failed to establish a prima facie case of
gender discrimination.

       C.    The Equal Pay Act
       The Equal Pay Act prohibits discrimination “between employees on the basis
of sex by paying wages to employees . . . at a rate less than the rate at which [the
employer] pays wages to employees of the opposite sex . . . for equal work on jobs the
performance of which requires equal skill, effort, and responsibility, and which are
performed under similar working conditions.” 29 U.S.C. § 206(d)(1). “Application
of the Equal Pay Act depends not on job titles or classifications but on the actual
requirements and performance of the job.” Simpson v. Merchs. & Planters Bank, 441
F.3d 572, 578 (8th Cir. 2006) (quoting EEOC v. Universal Underwriters Ins. Co., 653
F.2d 1243, 1245 (8th Cir. 1981)). To survive a motion for summary judgment,
Holland must present at least some evidence showing she and the other employees
performed equal work under similar conditions. See id.; Tenkku v. Normandy Bank,
348 F.3d 737, 741 n.2 (8th Cir. 2003).

        The district court granted Sam’s Club’s motion for summary judgment on
Holland’s Equal Pay Act claim because Holland presented insufficient evidence to
indicate a violation of the Act. Holland’s only evidence, a document identifying job
titles,7 which uses vague and unexplained titles to describe the employees’ positions,
fails to create a genuine issue of material fact regarding whether men and women



      6
        As the district court reasoned, Holland testified by deposition she enjoyed her
stocker position, describing her stocker job as free from stress and responsibility, and
as fun.
      7
       The exhibit describes the other employees’ positions as Associate,
Associate/Team Lead, Associate/Manager, Team Leader/Manager, Team Lead, or
Department Manager. The exhibit does not identify or explain job duties and
responsibilities, educational and skill levels required, or working conditions involved.

                                          -6-
performed equal work under similar conditions. Holland clearly failed to offer
sufficient evidence to establish a prima facie case under the Equal Pay Act.

III.  CONCLUSION
      Holland’s remaining arguments are without merit. See 8th Cir. R. 47B. We
affirm the judgment of the district court.
                       ______________________________




                                     -7-